DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse Species 2 directed to Figs. 3-6, including claims 9-19 in the reply filed on 04/04/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/25/2020, 12/12/2019 and 12/02/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “said shroud and side wall having a maximum thickness proximate said magnetic or electromagnetic plates” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, as shown in Fig. 5 and disclosed in para 0035, the thickness of a side wall 136 of the drum element 104, and adjoining wall location 138 of the shroud 108 is greatest proximate the magnetic/electromagnetic plate arrays 120/122 in order to maximize the heat conductivity generated from the magnet/electromagnet arrays which is then convected to the proximal air or fluid flow patterns generated from the intake fan 92. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this case, claim 15 recites the limitation “the fan inlet and outlet” in 3.  There is insufficient antecedent basis for this limitation in the claim. In other words, it is unclear whether the fan inlet and out of claim 15 is the same or different from the air or fluid influencing fan claimed in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 with 10, 11-14, 17, and 19 of the present Application No. 16671341 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 combined with 18, 10-13, 14, and 11 respectively, of Co-pending Application No. 16671379. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Present application 16671341
Copending application 16671379
9. A magnet magnet/electromagnet thermal conditioning blower system, comprising:
a housing having an air or fluid influencing fan located within an inlet;
a motor or input drive powering a rotating shaft supporting said fan and extending within said housing;
said shaft supporting a rotatable conductive component with air or fluid flow redirecting vanes for communicating an inlet air or fluid flow with a radially directed outlet air or fluid flow;
magnetic or electromagnetic plates arranged in a stationary array within said housing in communication with the inlet air or fluid flow; and
upon rotating said conductive component relative to said magnetic or electromagnetic plates, heat being generated from creation of high frequency oscillating magnetic fields and being conducted through said rotating component for outputting within the radially directed outlet fluid flow and through an outlet of said housing.
10. The invention as described in claim 9, further comprising first and second end brackets with inner bearings secured to said housing for supporting said shaft.

11. The invention as described in claim 9, further comprising a shroud supporting an outer periphery of said fan and anchored to a side wall of said conductive component.

12. The invention as described in claim 11, said shroud and side wall having a maximum thickness proximate said magnetic or electromagnetic plates



13. The invention as described in claim 9, said air or fluid flow redirecting vanes of said cylindrical conductive component further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes.

14. The invention as described in claim 13, further comprising air or fluid regulating baffles located between said inner and outer pluralities of vanes to both interrupt and facilitate movement of air or fluid flow within said conductive component through the outlet.


17. The invention as described in claim 11, said conductive component further comprising a drum shape including inner and outer radially disposed and circumferentially extending air or fluid flow directing vanes.

19. The invention as described in claim 17, further comprising a thickness of a side wall of said drum shape and adjoining wall location of said shroud being greatest at a location proximate said magnetic or electromagnetic plates in order to maximize the conductivity generated and convected to the air or fluid flow within the housing.
9. A magnet/electromagnet thermal conditioning blower system, comprising:
a housing having a fluid inlet;
a multi-blade intake fan positioned within an opening defining said inlet;
a shaft extending within said housing and supporting a combination rotatable drum shaped conductive and fluid redirecting component;
at least one plurality of air or fluid flow redirecting vanes configured in said drum shaped component,
at least one magnet or electromagnetic array secured, via an interior sleeve coaxially surrounding said rotating shaft, to an end flange anchored to an end support bracket;
upon said shaft rotating said conductive component relative to said magnetic/electromagnetic array, thermal conditioning resulting from creation of high frequency oscillating magnetic fields and being conducted radially outwardly through said rotating component for outputting as a thermally conditioning fluid flow through an outlet of said housing.




10. The invention as described in claim 9, further comprising a shroud anchored to a side wall of said conducting component.


11. The invention as described in claim 10, further comprising said shroud and a side wall of said conductive component having a maximum thickness at a location proximate either of magnets or electromagnets integrated into said array.

12. The invention as described in claim 10, said air or fluid flow redirecting vanes further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes.

13. The invention as described in claim 12, further comprising air or fluid regulating baffles located between said inner and outer pluralities of vanes to facilitate a continuous and interrupted movement of air or fluid flow within said conductive component and through the outlet.

14. The invention as described in claim 9, said drum shaped conductive component further comprising an intermediate array of spiraling and redirection locations for assisting in redirecting the fluid flow.


11. The invention as described in claim 10, further comprising said shroud and a side wall of said conductive component having a maximum thickness at a location proximate either of magnets or electromagnets integrated into said array.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050263522 A1 to Lunneborg (“Lunneborg”), in view of US 6297484 B1 to Usui (“Usui”).

Regarding claim 9, Lunneborg discloses, a magnet magnet/electromagnet thermal conditioning blower system (see a magnetic heater apparatus 7 in Fig. 14A), comprising:
a housing (see blower housing 196) having an air or fluid influencing fan (see blower fan 134) located within an inlet (see a hole formed by inlet 193);
a motor or input drive (see motor 103) powering a rotating shaft (see shaft 18) supporting said fan and extending within said housing (see Fig. 14B);
said shaft (18) supporting a rotatable conductive component (see conductive member 14 and disclosed in para 0132 “In operation, the conductive member 14 is rotated relative to the stationary magnet assembly 20, whereby the conductive member 14 is heated due to inductive heating from a time-varying magnetic flux induced by the magnet assembly 20”) with air or fluid flow paths for communicating an inlet air or fluid flow with a radially directed outlet air or fluid flow (disclosed in para 0134 “In operation, air is drawn into the axial inlet 193, directed by the blower housing sleeve 192, by the blower fan 134. The air passes over the conductive member 14 wherein the heat generated by the magnetic heater 3 is transferred to the air. The heated air is subsequently exhausted out of the tangential outlet 194”);
magnetic or electromagnetic plates (see magnets 12 in Fig. 2 of magnet assembly 20) arranged in a stationary array (see stationary magnet assembly 20) within said housing in communication with the inlet air or fluid flow (see Fig. 14A); and
upon rotating said conductive component (14) relative to said magnetic or electromagnetic plates (12 of 20), heat being generated from creation of high frequency oscillating magnetic fields and being conducted through said rotating component (14) for outputting within the radially directed outlet fluid flow and through an outlet (194) of said housing (196).
However, Lunneborg does not explicitly discloses, the conductive component has air or fluid flow redirecting vanes.
Nonetheless, Usui teaches, the conductive component (see conductor 15 in Fig. 2) has air or fluid flow redirecting vanes (see circular-arc fin 15a, 15b).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the conductive component of Lunneborg wherein the conductive component has air or fluid flow redirecting vanes as taught and/or suggested by Usui in order to enhance the efficiency of heat exchange as disclosed in Col. 7 lines 54-56 by Usui.

Regarding claim 10, Lunneborg discloses, further comprising first and second end brackets with inner bearings (see annotated Fig. 14A) secured to said housing for supporting said shaft (see Fig. 14A).

    PNG
    media_image1.png
    605
    717
    media_image1.png
    Greyscale

Regarding claim 11, Lunneborg discloses, further comprising a shroud (see a combination of inlet 193 and blower housing sleeve 192 in Fig. 14A), however, Lunneborg does not explicitly disclose, the shroud is supporting an outer periphery of said fan and anchored to a side wall of said conductive component.
	Nonetheless, Usui teaches, a shroud (see fan casing 92 in Fig. 10) supporting an outer periphery of said fan (see fan 93) and anchored to a side wall of a plate component (see magnet rotor 94).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the shroud of Lunneborg wherein the shroud is supporting an outer periphery of said fan and anchored to a side wall of said conductive component as taught and/or suggested by Usui in order to obtain a joint part of the shroud and the conductive component so as covering the fan completely to maximize the heat transferring  fluid/air flown into the shroud as seen in Fig. 10 and disclosed in Col. 12 lines 7-21 by Usui.

Regarding claim 12, Usui teaches, said shroud (92) and side wall (94) having a maximum thickness (see Fig. 10) proximate said magnetic or electromagnetic plates (magnet 95).

Regarding claim 13, Usui teaches, said air or fluid flow redirecting vanes (15a, 15b in Fig. 2) of said cylindrical conductive component (15 in Fig. 2) further comprising a first inner plurality of circumferentially arrayed vanes (see 15a in Fig. 2) and a second outer plurality of circumferentially arrayed vanes (see parts of 12-1 in Fig. 2).

Regarding claim 14, Usui teaches, further comprising air or fluid regulating baffles (see parts of 14 in Fig. 2) located between said inner and outer pluralities of vanes to both interrupt and facilitate movement of air or fluid flow within said conductive component through the outlet (see Fig. 2).

    PNG
    media_image2.png
    766
    593
    media_image2.png
    Greyscale


Regarding claim 17, Usui teaches, said conductive component (see 15a, and 15b) further comprising a drum shape (see Fig. 2) including inner and outer (see water jacket 14) radially disposed and circumferentially extending air or fluid flow directing vanes (see Fig. 2).

Regarding claim 18, Lunneborg discloses, cooling vents (see air intake screen 197) within said shroud (see Fig. 14B) which facilitate the passage of additional air or fluid flows in and around the magnet or electromagnetic plates (see Fig. 14B).

Regarding claim 19, Usui teaches, further comprising a thickness of a side wall of said drum shape (14) and adjoining wall location of said shroud (92) being greatest at a location proximate said magnetic or electromagnetic plates (see Fig. 10) in order to maximize the conductivity generated and convected to the air or fluid flow within the housing (see Fig. 10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050263522 A1 to Lunneborg (“Lunneborg”), in view of US 6297484 B1 to Usui (“Usui”), and in further view of US 20020070621 A1 to Mori et al. (“Mori”).

Regarding claim 15, Lunneborg in view of Usui discloses substantially all the limitations claimed in claim 13.
However, Lunneborg in view of Usui does not explicitly disclose, comprising a static air or fluid recirculating fan secured against said inner circumferentially arrayed vanes for assisting in redirecting air or fluid flow between the fan inlet and outlet.
Nonetheless, Mori teaches, fans 9 are provided at both sides of the rotor core 4 of the rotating shaft 7. The fan 9 is rotated together with the rotating shaft 7 so that a coolant filled in the machine is circulated in the machine.
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the fan system of Lunneborg in view of Usui wherein comprising a static air or fluid recirculating fan secured against said inner circumferentially arrayed vanes for assisting in redirecting air or fluid flow between the fan inlet and outlet as taught and/or suggested by Mori in order to circulate the air to cool various portions inside the system disclosed in para 0046 by Mori.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050263522 A1 to Lunneborg (“Lunneborg”), in view of US 6297484 B1 to Usui (“Usui”), and in further view of JP 2000110772 A to Watanabe et al. (“Watanabe”).

Regarding claim 16, Lunneborg in view of Usui discloses substantially all the limitations claimed in claim 9.
However, Lunneborg in view of Usui does not explicitly disclose, further comprising a tripod shaped bracket secured at distal end locations to each of opposite sides of said housing for supporting said rotating shaft within a central width extending location through an interior of said housing.
Nonetheless, Watanabe teaches, three webs 31a to 31c connecting the motor support 29 and the casing 7, and the motor support 29 is integrally formed with the casing 7 and the webs 31a to 31c, and is disposed inside an air duct formed by the cylindrical inner wall 13 together with the webs 31a to 31c. In this example, the number of the webs 31a to 31c is three and they extend obliquely, but the number and the shape of the webs are arbitrary. A cable 33 connected to a drive circuit of the motor 3 is supported on the web 31b.
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the housing of Lunneborg in view of Usui wherein a tripod shaped bracket secured at distal end locations to each of opposite sides of said housing for supporting said rotating shaft within a central width extending location through an interior of said housing as taught and/or suggested by Watanabe in order to reduce noise disclosed by Watanabe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    



/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761